As filed with the Securities and Exchange Commission on June 25, 2007 File Nos. 333-62298 and 811-10401 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORMN-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 54 [X] AND/OR REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 56 TRUST FOR PROFESSIONAL MANAGERS (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) (414) 287-3338 (Registrant’s Telephone Numbers, Including Area Code) Rachel L. Spearo, Esq. U.S. Bancorp Fund Services, LLC 615 East Michigan Street, 2nd Floor Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Copies to: Carol A. Gehl, Esq. Godfrey & Kahn, S.C. 780 North Water Street Milwaukee, Wisconsin 53202 (414) 273-3500 As soon as practicable after this Registration Statement is declared effective. (Approximate Date of Proposed Public Offering) It is proposed that this filing will become effective (check appropriate box): []immediately upon filing pursuant to paragraph (b). [X]on June 29, 2007 pursuant to paragraph (b). []60 days after filing pursuant to paragraph (a)(1). []on (date) pursuant to paragraph (a)(1). []75 days after filing pursuant to paragraph (a)(2). []on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate check the following box: []This post-effective amendment designates a new effective date for a previously filed post-effective amendment. PROSPECTUS THE APPLETON GROUP PLUS FUND June 29,2007 The Securities and Exchange Commission (the “SEC”) has not approved or disapproved these securities or passed upon the accuracy or adequacy of this Prospectus. Any representation to the contrary is a criminal offense. THE APPLETON GROUP PLUS FUND a series of Trust for Professional Managers (the “Trust”) The Appleton Group PLUS Fund is a mutual fund that seeks to maximize total return. Appleton Group Wealth Management, LLC (the “Advisor”), is the investment advisor to the Fund. Table of Contents AN OVERVIEW OF THE FUND 2 PERFORMANCE 3 FEES AND EXPENSES 5 INVESTMENT OBJECTIVE AND PRINCIPAL INVESTMENT STRATEGIES 6 PRINCIPAL RISKS OF INVESTING IN THE FUND 9 PORTFOLIO HOLDINGS INFORMATION 11 MANAGEMENT OF THE FUND 11 YOUR ACCOUNT WITH THE FUND 12 RULE 12b-1 (DISTRIBUTION) FEES 20 SERVICE FEES – OTHER PAYMENTS TO THIRD PARTIES 20 DISTRIBUTIONS 20 TAX CONSEQUENCES 21 FINANCIAL HIGHLIGHTS 21 This Prospectus sets forth basic information about The Appleton Group PLUS Fund (the “Fund”) that you should know before investing.It should be read and retained for future reference. The date of this Prospectus is June 29,2007 AN OVERVIEW OF THE FUND What is the Fund’s Investment Objective? The investment objective of the Fund is to maximize total return (capital appreciation plus income). What are the Fund’s Principal Investment Strategies? Under normal market conditions, the Advisor seeks to achieve the Fund’s investment objective by allocating the Fund’s assets primarily among shares of different exchange-traded funds (“ETFs”).ETFs are open-end investment companies.Each ETF tracks a securities index or basket of securities.Generally, the Fund will invest in ETFs that correspond to major market indices.The Advisor will also keep a portion (approximately 20%) of the Fund’s assets in shares of other investment companies that invest in fixed-income and dividend paying securities of varying credit qualities, including government and corporate bonds, money market instruments and high yield bonds or “junk bonds.”The managed income component of the Fund’s portfolio may also invest in dividend paying ETFs. By investing in ETFs, the Fund will obtain a broadly diversified, index-based investment portfolio.The expenses associated with investing in ETFs are typically lower than the expenses associated with investing in all of the underlying securities that comprise the indices that the ETFs track.In selecting investments for the Fund, the Advisor uses a proprietary asset allocation model, which focuses on historical patterns of market indices which the ETFs track, as well as the market as a whole.The fixed income component of the Fund’s portfolio is intended to manage volatility. In addition, the Fund may take short positions on shares of ETFs representing up to 35% of the net assets of its portfolio.When taking short positions, the Fund sacrifices some degree of opportunity in bull markets while controlling volatility and risk of loss in bear markets. What are the Principal Risks of Investing in the Fund? The value of your investment in the Fund will go up and down as the investments in the Fund’s portfolio change in price.The prices of the ETFs the Advisor selects may fall or the Advisor’s judgments regarding allocating the Fund’s assets among various ETFs and other investments may be incorrect.Also, the stock market may decline suddenly and for extended periods, adversely affecting the prices of the investments held by the Fund.Interest rates may rise, decreasing the value of the Fund’s holdings in shares of other investment companies that hold fixed income securities. If the overall stock market goes up when the Fund has a large percentage of short positions, securities sold short by the Fund may depreciate in value, or the Fund may be required to close out its short positions earlier than it had intended, causing losses. The success of the Fund cannot be guaranteed.There is a risk that the Fund will be liquidated if it does not attract enough assets to support its continued existence.By itself, the Fund is not a complete, balanced investment plan and no fund can guarantee that it will achieve its goal. When you sell your shares, you may lose money. Who may want to Invest in the Fund? The Fund may be appropriate for investors who: ·have a long-term investment horizon; ·want to add an investment with potential for capital appreciation to diversify their investment portfolio; and ·can accept the greater risks of investing in a portfolio with holdings in equities. The Fund is not appropriate for investors concerned primarily with principal stability or those pursuing a short-term goal. PERFORMANCE The Annual Returns bar chart demonstrates the risks of investing in the Fund by showing changes in the Fund’s performance through December 31, 2006.The Average Annual Total Returns table also demonstrates these risks by showing how the Fund’s average annual returns compare with those of a broad measure of market performance.The information shown assumes reinvestments of dividends and distributions.Remember, the Fund’s past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future. Appleton Group PLUS Fund Calendar Year Returns as of December 31 The Fund’s calendar year-to-date return as of March 31, 2007 was (1.41)%.During the period shown in the bar chart, the best performance for a quarter was 6.27% (for the quarter ended December 31, 2006).The worst performance was (6.20)% (for the quarter ended June 30, 2006). 3 Average Annual Total Returns Periods Ended December 31, 2006 One Year Since Inception(6) Appleton Group PLUS Fund Return Before Taxes 10.87% 7.16% Return After Taxes on Distributions(1)(2) 10.83% 7.13% Return After Taxes on Distributions and Sale of Fund Shares(1)(3) 7.12% 6.10% S&P 500 Index(4) 15.79% 14.87% S&P Index (80%)/ Merrill Lynch High Yield Master Index (20%)(5) 14.96% 13.94% (1) After tax returns are calculated using the historical highest individual federal marginal income tax rates in effect and do not reflect the effect of state and local taxes.The after-tax returns shown are not relevant to those investors who hold their shares through tax-deferred arrangements such as 401(k) plans or IRAs. (2)“Return After Taxes on Distributions” shows the effect of taxable distributions (dividends and capital gains distributions), but assumes that Fund shares are still held at the end of the period. (3)“Return After Taxes on Distributions and Sale of Fund Shares” shows the effect of both taxable distributions and any taxable gain or loss that would be realized if Fund shares were sold at the end of the specified period. In certain cases, the figure representing “Return After Taxes on Distributions and Sale of Fund Shares” may be higher than the other return figures for the same period. A higher after tax return results when a capital loss occurs upon redemption and provides an assumed tax deduction that benefits the investor. (4) The S&P 500 Index is a widely recognized, unmanaged index generally representative of the U.S. stock market. The figures above reflect all dividends reinvested but do not reflect any deductions for fees, brokerage commissions, taxes or other expenses associated with investing in equity securities. A direct investment in the S&P 500 Index is not possible. (5) The S&P 500 Index/Merrill Lynch High Yield Master Index represents a blend of the performance of the S&P 500 Index (80%) and the Merrill Lynch High Yield Master Index (20%).The Merrill Lynch High Yield Master Index is an unmanaged index used as a general measure of market performance consisting of fixed-rate, coupon-bearing bonds with an outstanding par which is greater than or equal to $50 million, a maturity range greater than or equal to one year and must be less than BBB/Baa3 rated but not in default. (6) The inception date of the Fund was May 2, 2005. 4 FEES AND EXPENSES This table and the example that follows describe the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees1 (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases None Maximum deferred sales charge (load) None Redemption Fee None Annual Fund Operating Expenses (expenses that are deducted from Fund assets) Management Fees 1.00% Distribution (12b-1) Fees 0.25% Other Expenses2 0.89% Acquired Fund Fees and Expenses3 0.23% Total Annual Fund Operating Expenses 2.37% Less:Expense waiver/reimbursement (0.14)% Net Annual Fund Operating Expenses4 2.23% 1 You will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent (the “Transfer Agent”).If a shareholder requests that a redemption be made by wire transfer, currently a $15.00 fee is charged. 2 Other expenses include custodian, transfer agency, and other customary Fund expenses.In addition, as part of its investment strategy, the Fund may take short positions on securities.Such additional expenses associated with these investments cannot be estimated and therefore, actual Fund expenses may be higher than those shown. 3 The Funds are required to disclose “Acquired Fund Fees and Expenses” in the above fee table.Acquired Fund Fees and Expenses are indirect fees that funds incur from investing in the shares of other mutual funds (“Acquired Fund(s)”).The indirect fee represents a pro rata portion of the cumulative expenses charged by the Acquired Fund.Acquired Fund Fees and Expenses are reflected in the Acquired Fund’s net asset value.Please note that the Total Annual Fund Operating Expenses in the table above do not correlate to the ratio of Expenses to Average Net Assets found within the “Financial Highlights” section of this prospectus.Without Acquired Fund Fees and Expenses, the Total Annual Fund Operating Expenses would have been2.14% and the Net Annual Operating Expenses would have been 2.00% for the Fund after the fee waiver. 4 Pursuant to a contractual operating expense limitation agreement between the Advisor and the Fund, the Advisor has agreed to waive its fees and/or absorb expenses of the Fund to ensure that Total Annual Operating Expenses for the Fund do not exceed 2.00% of the Fund’s average net assets for at least the periods shown in the example below and for an indefinite period thereafter subject to the annual reapproval of the agreement by the Board of Trustees.This contract may only be terminated by the Board of Trustees if it is in the best interest of the Fund and its shareholders.The contractual expense limitation does not apply to “Acquired Fund Fees and Expenses.”The Advisor is permitted to seek reimbursement from the Fund, subject to limitations, for fees it waived and Fund expenses it paid.The Advisor is permitted to seek reimbursement from the Fund for the prior three fiscal years so long as the reimbursement does not cause the Fund’s operating expenses to exceed the 2.00% cap.Any such reimbursement is subject to the Board of Trustees’ review and approval. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year, that dividends and distributions are reinvested, and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: One Year Three Years Five Years Ten Years $203 $627 $1,078 $2,327 5 INVESTMENT OBJECTIVE AND PRINCIPAL INVESTMENT STRATEGIES Investment Objective The Fund seeks an investment objective of maximizing total return (capital appreciation plus income). Principal Investment Strategies As noted in the “An Overview of the Fund” section, under normal circumstances the Advisor will allocate the Fund’s assets among shares of different ETFs.Each such share represents an undivided ownership interest in the portfolio of stocks held by an ETF, which are investment companies that acquire and hold either: · shares of all of the companies that are represented by a particular index in the same proportion that is represented in the index itself; or · shares of a sampling of the companies that are represented by a particular index in a proportion meant to track the performance of the entire index. ETFs are intended to provide investment results that, before expenses, generally correspond to the price and yield performance of the corresponding market index, and the value of their shares should, under normal circumstances, closely track the value of the index’s underlying component stocks.ETFs generally do not buy or sell securities, except to the extent necessary to conform their portfolios to the corresponding index.Because an ETF has operating expenses and transaction costs, while a market index does not, ETFs that track particular indices typically will be unable to match the performance of the index exactly. The ETFs in which the Fund invests will generally correspond to the price and yield performance of major market indices, such as Standard & Poor’s Depositary Receipts®, or “SPDRs” (sometimes called “Spiders”); in Diamonds Trust Series I, or “DIAMONDS”SM; and in Nasdaq-100 SharesSM, or “QQQs” (sometimes called “Cubes,” “Qubes” or “Qs”).SPDRs, DIAMONDS and QQQs are shares in ETFs that are intended to provide investment results that, before expenses, generally correspond to the price and yield performance of the Standard & Poor’s 500 Composite Stock Price Index® (the “S&P 500 Index”), the Dow Jones Industrial AverageSM and the Nasdaq-100 Index®, respectively.The Fund will also utilize ETFs that offer exposure to the smaller domestic stock market in both growth and value styles, such as the iShares Russell 2000® Growth Index Fund and the iShares Russell 2000® Value Index Fund. By allocating assets among various ETFs, the Fund will obtain a broadly diversified, index-based investment portfolio.The Advisor believes that investing in ETFs and shares of other mutual funds provides the Fund with opportunities to achieve greater diversification of portfolio securities and investment techniques than it could achieve by investing directly in individual portfolio securities.In selecting investments for the Fund, the Advisor uses a proprietary statistical and tactical asset allocation model, which measures patterns of applicable market indices and the market as a whole on a daily basis.The Advisor uses quantitative analysis of market data to allocate Fund assets in a manner that the Advisor believes best allows the Fund to participate in overall stock market performance while actively managing the Fund’s portfolio and risk exposure. 6 For the equity component of the Fund’s investments, when fully invested the Advisor will generally allocate the Fund’s assets among ETF shares according to the following approximate guidelines: ETF Shares1 Market Index Tracked2 Investment Amounts DIAMONDS Dow Jones Industrial Average (a price-weighted average of 30 widely held stocks that are generally the leaders in their industries) 20% QQQs Nasdaq-100 Index (a modified capitalization-weighted index of the 100 largest and most actively traded non-financial domestic and international issues listed on The Nasdaq Stock Market® based on market capitalization) 20% SPDRs S&P 500 Index (a market-value weighted index of 500 stocks chosen for market size, liquidity and industry group representation, widely regarded as a standard for measuring large-cap U.S. stock market performance) 15% iShares Russell 2000® Growth Index Fund Russell 2000® Growth Index (an unmanaged index that measures the performance of publicly traded U.S. small-cap growth stocks with the highest price-to-book ratios and forecasted growth within the Russell 2000® Index.The Russell 2000® Index is generally considered representative of the market for small domestic stocks) 12.5% iShares Russell 2000® Value Index Fund Russell 2000® Value Index (an unmanaged index that measures the performance of publicly traded U.S. small-cap value stocks with the lowest price-to-book ratios and forecasted growth within the Russell 2000® Index) 12.5% Total Investments 80% 1 In each case, the Fund may invest, instead of or in addition to these ETFs, in shares of an alternate ETF tracking the same market index or another market index with the same general market. 2
